10246DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Regarding claim 1, lines 10-11, “a pressure of gaseous substance” should be changed to --a pressure of the gaseous substance--.
Regarding claims 2-10, they are dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Beck et al. (US 2011/0146398 A1) (hereinafter Beck).
Regarding claim 1, Beck teaches an apparatus [200] comprising: a substrate [249]; a cover member [220] comprising a flow tunnel, wherein the cover member is disposed on the substrate and configured to enable a gaseous substance to flow through the flow tunnel [housing 220 having side walls 221 and top cover 222 with inlet tube 231 and outlet tube 232 forming a flow tunnel providing flow of a medium through the housing] (Para [0023-0024], see Fig. 2A);
a flow sensing element [210] disposed on the substrate, wherein the flow sensing element is exposed to the gaseous substance in the flow tunnel [flow of a medium to reach the flow sensor 210] and configured for sensing a flow rate of the gaseous substance through the flow tunnel [flow sensor apparatus comprising at least one flow sensor for sensing at least one mass flow parameter such as air flow] (Para [0003, 0005, 0024]); and
a pressure sensing element [210] disposed on the substrate, wherein the pressure sensing element is exposed to the gaseous substance in the flow tunnel [flow of a medium to reach the flow sensor 210] and configured for sensing a pressure of gaseous substance in the flow tunnel [flow sensor apparatus comprising at least one 
Regarding claim 2, Beck as applied to claim 1 above teaches the claimed invention, in addition to wherein the cover member comprises a first port having a first opening and a second port having a second opening, wherein the first opening and the second opening are connected to one another by the flow tunnel [housing 220 with inlet tube 231 and outlet tube 232 forming a flow tunnel] (Para [0023-0024], see Fig. 2A).
Regarding claim 4, Beck as applied to claim 1 above teaches the claimed invention, in addition to wherein the flow sensing element comprises a heater resistor [252], a first temperature-sensing resistor [251(a)] and a second temperature-sensing resistor [251(b)], wherein the heater resistor, the first temperature-sensing resistor, and the second temperature-sensing resistor are disposed on the substrate (Para [0029], see Fig. 2C).
Regarding claim 5, Beck as applied to claim 4 above teaches the claimed invention, in addition to wherein the heater resistor [252] is disposed between the first temperature-sensing resistor [251(a)] and the second temperature-sensing resistor [251(b)] (Para [0029], see Fig. 2C).
Regarding claim 6, Beck as applied to claim 1 above teaches the claimed invention, in addition to wherein the flow sensing element is a MEMS flow sensing die [MEMS sensing structure] (see Abstract).
Regarding claim 7, Beck as applied to claim 1 above teaches the claimed invention, in addition to wherein the pressure sensing element is a MEMS flow sensing die [MEMS sensing structure] (see Abstract).
8, Beck as applied to claim 1 above teaches the claimed invention, in addition to further comprising a processing circuitry disposed on the substrate, wherein the processing circuitry is electronically coupled to the flow sensing element and the pressure sensing element (Para [0004-0005, 0032]).

Regarding claim 11, Beck teaches a system for calculating a thermal conductivity of a gaseous substance, the system comprising:
a flow sensing element [210] disposed on a substrate [249], wherein the flow sensing element is exposed to the gaseous substance [flow sensor apparatus comprising at least one flow sensor for sensing at least one mass flow parameter such as air flow] (Para [0003, 0005, 0024]);
a pressure sensing element [210] disposed on the substrate [249], wherein the pressure sensing element is exposed to the gaseous substance [flow sensor apparatus comprising at least one flow sensor for sensing at least one mass flow parameter such as pressure] (Para [0003, 0005, 0024]); and
a processing circuitry [signal processing circuitry] disposed on the substrate, wherein the processing circuitry is electronically coupled to the flow sensing element and the pressure sensing element (Para [0004-0005, 0032]).
Regarding claim 14, Beck as applied to claim 11 above teaches the claimed invention, in addition to wherein the flow sensing element further comprises a heater resistor [252], a first temperature-sensing resistor [251(a)] and a second temperature-sensing resistor [251(b)], wherein the heater resistor, the first temperature-sensing 
Regarding claim 15, Beck as applied to claim 14 above teaches the claimed invention, in addition to wherein the heater resistor [252] is disposed between the first temperature-sensing resistor [251(a)] and the second temperature-sensing resistor [251(b)] (Para [0029], see Fig. 2C).
Regarding claim 16, Beck as applied to claim 11 above teaches the claimed invention, in addition to wherein the flow sensing element is a MEMS flow sensing die [MEMS sensing structure] (see Abstract).
Regarding claim 17, Beck as applied to claim 11 above teaches the claimed invention, in addition to wherein the pressure sensing element is a MEMS flow sensing die [MEMS sensing structure] (see Abstract).
Regarding claims 18-20, Beck as applied to claim 11 above teaches the claimed invention, in addition to further comprising a cover member [220] disposed on the substrate, wherein the cover member comprises a flow tunnel for the gaseous substance, a first port having a first opening and a second port having a second opening, wherein the first and second opening are connected through the flow tunnel, and wherein the flow sensing element and the pressure sensing element are exposed to the gaseous substance in the flow tunnel [housing 220 having side walls 221 and top cover 222 with inlet tube 231 and outlet tube 232 forming a flow tunnel providing flow of a medium through the housing] (Para [0023-0024], see Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beck as applied to claim 1 above, and further in view of Kabasawa et al. (US 2013/0008263 A1) (hereinafter Kabasawa).
Regarding claim 3, Beck as applied to claim 1 above teaches the claimed invention, except for further comprising an intermediate layer disposed between the substrate and the cover member, wherein the intermediate layer comprises a tunnel cavity. Kabasawa teaches a flow rate sensing apparatus constructed of layers and having an intermediate layer disposed between a substrate and a cover member, wherein the intermediate layer comprises a tunnel cavity forming a channel for fluid to flow through the sensing apparatus (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Beck with Kabasawa such to further comprise an intermediate layer disposed between the substrate and the cover member, wherein the intermediate layer comprises a tunnel cavity, in order to form a channel in the sensing apparatus for fluid flow through the sensing apparatus.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beck as applied to claims 8 and 11 above, and further in view of Kimura (US 2012/0318058 A1) (hereinafter Kimura)

9 and 12, Beck as applied to claims 8 and 11 above teaches the claimed invention, in addition to wherein the flow sensing element is configured to transmit a first signal indicative of the gaseous substance to the processing circuitry, wherein the pressure sensing element is configured to transmit a second signal indicative of a pressure of the gaseous substance to the processing circuitry [sensing at least one mass flow parameter such as flow rate and pressure] (Para [0003, 0005, 0024], see claim 1).
Beck fails to teach wherein the first signal is indicative of a heat transfer rate; however, Beck teaches that a flow sensor can sense a parameter that is measurable based on the flow of a fluid to a sensing structure, such as a coefficient of thermal conductivity (Para [0003]) and that the flow sensor can comprise a heater between two resistors (Para [0029]). Kimura teaches the proportional relationship between a heat transfer rate and coefficient of thermal conductivity in thermal based flow sensors (Para [0025]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Beck with Kimura such that the first signal is indicative of a heat transfer rate, in order to determine the thermal conductivity coefficient. 
Regarding claims 10 and 13, Beck as applied to claims 9 and 12 above teaches the claimed invention, in addition to further comprising wherein the processing circuitry is configured to perform a processing function to cause the system to calculate the thermal conductivity of the gaseous substance. (Para [0003]).
Beck fails to teach a memory circuitry storing the processing function such that the system calculates the thermal conductivity of the gaseous substance based on the first signal and the second signal. Kimura teaches a memory circuitry storing a processing function and circuitry for processing a thermal conductivity in thermal based flow sensors based on pressure and thermal flow rate (Para [0025-0026]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Beck with Kimura such that a memory circuitry storing a processing function configured to cause the system to calculate the thermal conductivity of the gaseous substance based on the first signal and the second signal in order to accurately determine the thermal conductivity for correcting measured values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861